DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 2-5, 6, 9-14, 17, 21-23, 25, 26, 29 & 34 are cancelled.  Claims 1, 7-8, 15, 18-20, 24, 27-28, 30-33 and 35 have been amended.  Claim 36 is a newly added claim. Claims 1, 7, 8, 15, 18-20, 24, 27, 28, 30-33 and 35-36 are considered and are pending in this Office Action.

Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 103, therefore the rejections are withdrawn.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization/Confirmation for this examiner’s amendment was given in the Electronic Communication with Applicant’s representative Sonal Agarwal on 12/22/2021.
Please replace all prior version of the claims with the attached amended claims, wherein,
On 12/22/2021, Applicant submitted that they are willing to incorporate the allowable feature into independent claim 1, 24 and 32.
Claim 36 is canceled due to being integrated into claim 32.


The amended claims:
(Currently Amended) A system, comprising:
an automobile appliance integrated into an automobile for completing a transaction with a retail device, the automobile appliance comprising: 
at least one first memory configured to store computer-executable instructions;
a wireless communications device, the wireless communications device operable to transmit a request for a transaction to the retail device, receive transaction information associated with the transaction from the retail device, transmit payment information comprising a vehicle identification number (VIN) of the automobile and the transaction information to the retail device, and receive an authorization for the transaction; and
at least one first processor in communication with a user interface of the automobile and the wireless communications device and configured to access the at least one first memory and execute the computer-executable instructions to:
generate a request for the transaction;
provide the request to the wireless communications device for transmission to the retail device;
receive, from the wireless communications device responsive to providing the request for the transaction, the transaction information;
provide the transaction information to a consumer on the user interface in the automobile;
receive, from the consumer, a selection of a payment account for the transaction;
retrieve the VIN associated with the payment account for use within payment information in lieu of an identifier of the payment account; and

a merchant processor in communication with the retail device, the merchant processor comprising:
at least one second memory configured to store additional computer-executable instructions; and
at least one second processor configured to access the at least one second memory and execute the additional computer-executable instructions to:
receive the payment information comprising the VIN associated with the payment account in lieu of an identifier of the payment account from the retail device; 
compare a stored VIN at the merchant processor and the VIN received within the payment information; and 
provide the authorization for the transaction for delivery to the automobile appliance upon a match between the stored VIN and the VIN received with the payment information, 
wherein the at least one first processor of the automobile appliance receives, via the wireless communications device, the authorization for the transaction, wherein the authorization indicates that the payment account associated with the VIN has been approved by the merchant processor; and
displays the authorization in the user interface in the automobile.
(Previously canceled) 
(Previously presented) The system as defined in claim 1, wherein the at least one first processor is further configured to execute the computer-executable instructions to: encrypt, in an encryption module, the payment information before providing the payment information comprising the VIN and transaction information to the retail device.
(Previously presented) The system as defined in claim 1, wherein the retail device is associated with a banking system and the transaction information relates to a banking transaction.
(Previously canceled) 

16-17 (Previously canceled) 
18. (Previously presented) The system as defined in claim 1, wherein the at least one first processor is further configured to execute the computer-executable instructions to: creat
19. (Previously presented) The system as defined in claim 18, wherein the at least one first processor is further configured to execute the computer-executable instructions to: provide the payment information to the user interface in the automobile for display to the consumer.
20. (Previously presented) The system as defined in claim 19, wherein the at least one first processor is further configured to execute the computer-executable instructions to: receive, via the user interface, a signal representing the consumer's acceptance of the payment information.
(Previously canceled) 
24.	(Currently Amended) One or more computer program product embodied in one or more computer readable media having instructions stored thereon that, when execute by one or more automobile appliance processors or one or more merchant processors, 
Generate, by the one or more automobile appliance processors, a request for the transaction;
Provide, by the one or more automobile appliance processors, the request to the wireless communications device for transmission to the retail device;
receive, by the one or more automobile appliance processors from the wireless communications device responsive to providing the request for the transaction, the transaction information;
provide, by the one or more automobile appliance processors, the transaction information to a consumer on the user interface in the automobile;
receive, by the one or more automobile appliance processors from the consumer, a selection of a payment account for the transaction;
retrieve, by the one or more automobile appliance processors, the VIN associated with the payment account for use within payment information in lieu of an identifier of the payment account; and
provide, by the one or more automobile appliance processors, the payment information comprising the VIN and the transaction information to the retail device via the wireless communications device;

receive, by the one or more merchant processors in communication with the retail device, the payment information comprising the VIN associated with the payment account in lieu of an identifier of the payment account from the retail device; 
compare, by the one or more merchant processors, a stored VIN at the merchant processor and the VIN received within the payment information; and 
provide, by the one or more merchant processors, the authorization for the transaction for delivery to the automobile appliance upon a match between the stored VIN and the VIN received with the payment information, 
receives, by the one or more merchant processors via the wireless communications device, the authorization for the transaction, wherein the authorization indicates that the payment account associated with the VIN has been approved by the merchant processor; and
displays, by the one or more merchant processor, the authorization in the user interface in the automobile.
(Previously canceled) 

28. (Previously presented)  The one or more computer program products of claim 24, wherein the wireless communications device is one of a radio frequency (RF), near field communication (NFC), Bluetooth, infrared, ultraviolet, or 802.11g device.
(Previously canceled) 
30. (Previously presented) The system as defined in claim 7, wherein the encryption module encrypts the transaction information using symmetrical encryption, asymmetrical encryption, public key encryption, or pretty good privacy (PGP) encryption.
31. (Previously presented) The one or more computer program products as defined in claim 27, wherein encrypting the payment information uses symmetrical encryption, asymmetrical encryption, public key encryption, or pretty good privacy (PGP) encryption.
32. (Currently amended). A system, comprising: an automobile appliance integrated into an automobile for completing a transaction with a retail device, the automobile appliance comprising: at least one first memory configured to store computer-executable instructions; a wireless communications device, the wireless 
a merchant processor in communication with the retail device, the merchant processor comprising: at least one second memory configured to store additional computer-executable instructions; and at least one second processor configured to access the at least one second memory and execute the additional computer-executable instructions to: receive the payment information comprising the VIN associated with the payment account in lieu of an identifier of the payment account from the retail device; compare the stored VIN at the merchant processor and the VIN received with the payment information.
33. (Previously presented) The system of claim 32: wherein the at least one first processor is further configured to execute the computer-executable instructions to: encrypt, in an encryption module, the payment information before providing the payment information comprising the VIN and transaction information to the retail device.
(Previously canceled)
(Previously presented) The system of claim 32: wherein the at least one first processor is further configured to execute the computer-executable instructions to: create the payment information; provide the payment information to the user interface in the automobile for display to the consumer; and receive a signal representing the consumer's acceptance of the payment information.
(Presently canceled) 
Allowable Subject Matter
Claims 1, 7, 8, 15, 18-20, 24, 27, 28, 30-33 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates generally to an automatic transaction apparatus, more particularly, to processing electronic payments for retail services and goods delivered by a retail establishment. In embodiments, a mobile wallet application is installed in the automobile. The automobile wallet application can receive and/or send transaction and payment information over a near field communication (NFC) system to a retailer and on to an authorizing authority. The authorizing authority receives the payment and transaction information, authorizes or declines the payment of the transaction, and forwards the authorization or declination to the automobile wallet application. If authorized, the retailer provides the retail good or service.  The apparatus of the claimed invention includes: an automobile appliance integrated into an automobile for completing a transaction with a retail device, the automobile appliance comprising: at least one first memory configured to store computer-executable instructions; a wireless communications device, the wireless communications device operable to transmit a request for a transaction to the retail device, receive transaction information associated with the transaction from the retail device, transmit payment information comprising a vehicle identification number (VIN) of the automobile and the transaction information to the retail device, and receive an authorization for the transaction; and at least one first processor in 
9.	The prior arts in the field (US6711474B1; US20100280956A1; US20140213176A1;  US8025226B1) teaches a similar apparatus as claims, except that the claimed feature of “a merchant processor in communication with the retail device, the merchant processor comprising:…….receive the payment information comprising the VIN associated with the payment account in lieu of an identifier of the payment account from the retail device;”  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  In determining the scope of the claim Examiner is reading the language “in lieu of an identifier of the payment account” as meaning that only the VIN and no account number are being received in the payment information.  Therefore, prior art (US6711474B1; US20100280956A1; US20140213176A1; US8025226B1) taken alone or in combination, fail to explicitly teach each and every limitations of either claim 1, or 24, or 32. 
10.	Furthermore, Examiner cannot find prior art of reference dated before August 29, 2008 that teaches the limitations of either claim 1, or 24, or 32.
12.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	12/22/2021

/JAMES D NIGH/             Senior Examiner, Art Unit 3685